Case 3:16-CV-30142-I\/|GI\/| Document 134-1 Filed 03/05/19 Page 1 of 33

EXHIBIT l

Case 3:16-CV-3Ol42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 2 of 33

UNITED STATES DlSTRlCT COURT
for the
DISTRICT OF MASSACHUSETTS

JU`NlOR WILLIAMS, Cl`v’lL ACTIGN NO. 3216-CV-30l42
Plaintiff`

vs.

KAWASAKI MOTORS CORP._._ U.S.A.;

KAWASAKI HEAVY INDUSTRIES, LTD.;

AND SPRINGFIELD MOTOR SPORTS, LLC
Defel1da11ts.

PLAINTIFF JUNIOR WILL{AMS‘ NOTICE OF I)EPOS{TION OF PERSON MOST
QUALIFIED AT KAWASAKl MOTORS CORP. U.S.A. AND KAWASAKI I-IEAVY
INDU'STRIES, LTD’S REGARDING ANY CHANGES IN DESIGN OF FUEL TANK &
FUEL 'I`ANK PARTS ON THE 2006 KAWASAKI NINJA ZX~6RR(ZX600N6F) & 2007
KAWASAKl NINJA ZX-GR (ZX6001’7F ) & REQUEST FOR PRODUCTlON OF
DOCUMENTS

TO DEFENDANTS AND THEIR ATTORNEY OF RECORD:

PLEASE TAKE NOTICE that Plaintiff, JUNIO`R WILLIAMS, through his attorneys of
record, will take the following dcposition:

DEPONENT: Perscn(s) Most Qualified at KAWASAKI MOTORS CORP., U.S.A.
and KAWASAK[ HEAVY INDUSfl"RlESq LTD’S regarding YGUR knowledge of any changes
in the design of fuel tank and fuel tank parts on the 2006 KAWASAKI NINJA ZX-
6RR(ZX600N6F) & 2007 KAWASAKl NIN.IA ZX-6R (ZX600P7F) specifically part numbers:
1. Brackct/tank part 32052 and any attaching bolts. collars or socl<ets;

2. Fuel tank part 510_85 and any attaching bolts, collars or soclcets.
(Please see attachment “‘A” below for designated topics).

DATE: Febl'uai'y 4._ 2018
TIME: 9:00 a.m.

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 3 of 33

LOCATI()N: Catuogno Couit Reporting. [Or, time, date & location
One Monarch `Place, 6"‘ Floor agreed upon by the parties or
l414 Main St., Springtield, M`A designated by the Court.]

The deposition will be conducted before a qualified officer as required by
Fed.R.Civ.P.BO. Said deposition(s) will be recorded stenographically and videotaped for use at
trial. 'l`he deposition Will be taken before a certilied shorthand reporter authorized to administer
oaths in the State of Massachusetts, who will be present at the specified time and place for
deposition

Said deposition shall continue from day to day until its completion, excluding Sundays
and Holidays.

IF A FOREIGN LANGUAGE lNTERPRETER IS NECESSARY for the deponent(s),
counsel for defendant employee is requested to advise plaintil`t" s counsel, in writing, at least live
(5) days prior to the dated of the deposition oi" the need for an interpreter and the language and/or
dialect required by the deponent

PLEASE 'rAKE FURTHER NoTICE pursuant to Fed.n.oiv.r>so(b)(e), Defendam_,
KAWASAKI MOTORS CORP., U.S.A. and KAWASAK{ HEAVY INDUSTRIES, LTD shall
designate and produce at the deposition one or more ot`its officers directors managing agents,
employees and/or agents who are most qualified to testify on its behalf as to the following issues:

l. Person(s) Most Qualified at KAWASAKI MOTORS CORP.. U.S.A. and
KAWASAKI HEAVY INDUSTRIES, LTD, regarding YOUR knowledge of any changes in the
design of the ‘l"uel tank and fuel tank parts on the 2006 KA.WASAKI NINJA ZX~
6RR(ZX600N6F) & 2007 KAWASAKI NIN.IA ZX~6R (ZX600P7F). (Please see attachment

“A"’ below for designated topics).

l\)

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 4 of 33

NOTICE iS FURTHER Gi`\/'E`t\l that in addition to attending at the time and place
specitied above__ the deponent is required, pursuant to Fed.R.Civ.P. 34( c)` to produce at their
respective depositions for inspection, copying, photographing and/or photocopying, any and all
WRITINGS and DOCUMENTS related to the l\/[atters for Examination set forth above.

DELIMM:

l. The terms “YOU’” and "‘YOUR” refer to Det`endant KAWASAKI MO'I`O`RS
CGRP., U.S.A. and KAWA_SAKI I~IEAVY INDUSTRIES, LTD, including but not limited to, its
employees, staff members. agents, representatives investigatorsq attorneys, consultants._ or
anyone acting on its behalt".

2. 'I` he term “PERSON"' refers to a natural person, corporation, partnership, joint
venture or other business association or entity.

3. The term “SUBJECT MOTORCYCLE" when used herein refers to the
motorcycle, described in the Second Amended Complaint as the 2007 Kawasaki. model ZXGOOPE
the one involved in the SUBJECT INClDENT, including its components parts.

4. The term “WRlTING"" means handwriting typewriting printing, photostating_

photographing, photocopying._ transmitting by electronic mail or facsimile, and every other
means of recording upon any tangible thing, any form ot` communication or representation,
including letters, words, pictures, sounds, or symbols, or combinations thereo'f, and any record
thereby created, regardless of the manner in which the record has been stored.""

5. The term “DOCUMENT(S)” means a writing and includes the original or copy
of: handwriting typewriting_, correspondence records tables, charts_, graphs, schedules, repo1ts._
memoranda noted, letters,_ telegrams, messages reports ot" telephone conversations reports o'l"
conferences1 books, journals, ledgers, checks receipts, invoices. instructions, minutes_. purchase,

orders. tilms, tilm, strips, motions picture tilm, magnetic or other recorded tapes, transcriptions._

l.aJ

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 5 of 33

and other written, printed or recorded material of any kind.

6. The term “ADDRESS” means the street address, which includes the city, state_,
country and zip code, including but not limited to place of business, work,_ and home.

7. "l` he term “IDENTlFY” means current or last known address telephone
numbers and name(s), and includes but is not limited to DOCUMENTS.

8. The term “COl\/IPLAINT” refers to Plaintift’s Complaint for Damages,
including Plaintiff"s Second Amended Complaint filed in the United States District Court Central
District of Massachusetts, commonly known as 3:16-cv-30142.

9. The term "‘SUBJECT lNClDENT"’ refers to the events and surrounding
circumstances on or about July 30, 20l 3_. that resulted in Plaintift"s, injuries as set forth in the
SECOND AMENDED COMPLAINT.

10. The term ‘“PLAINT!FF"' means JUNIOR WlLLlAl\/[S.

l l. The term “DEFENDANT” means KAWASAKI MGTORS CORP.,_ U.S.A. and
KAWASAKI HEAVY INDUSTRIES_, LTD.

l2. The term “DESCRIBE” When used herein with respect to an act or event shall
require YOU to set forth in full and complete detail all facts and circumstances surrounding the
act or event including, but not limited to._ the dates on which said acts or events took place, the
identity of all PERSONS involved, the description of all documents relating or referring to said
acts or events. and the nature of the acts or events.

l3. 'l`he term “DESCRIBE” when used herein with respect to an object or condition
shall require YOU to set forth in full detail all facts and circumstances surrounding the object or
condition including, but not limited to, the nature and location of the object or condition, its
physical and chemical properties and characteristics, as appropriate and the identification of all

documents which relate to said object or condition

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 6 of 33

l4.

The term “DESCRIBE” when used herein with respect to a document shall

require YOU to designate such document with sufficient particularity such that it meets the

requirements of the Federal Rules of Evidence.

l5.

The term “DES[GN DOCUMENTS” includes documents outlining material

specifications mechanical specifications CAD drawings_, blueprints, shop drawings, patents_.

///

id

¢.n

RE UEST FOR PRODUCTIGN OF DOCUMENTS

   

DESIGN DOCUMENTS concerning bracket/tank part 32052 and any attaching
bolts, collars or sockets for the 2006 KAWASAK! NINJA ZX-
GRR(ZXGOONGF) .

DESlGN DOCUMENTS concerning bracket/tank part 32052 and any attaching
bolts, collars or sockets for the 2007 KAWASAKl NINJA ZX-6R(ZX600P7F).
DOCUMENTS concerning the change in design of bracket/tank part 32052
and any attaching holts., collars or sockets for the years 2006~2007.
DOCUMENTS concerning testing of bracket/tank part 32052 and any
attaching bolts, collars or sockets for the years 2006-2007.

DESlGN DOCUMENTS concerning fuel tank part 51085 and any attaching
bolts, collars or sockets for the 2006 KAWASAK.I NINJA ZX*
GRR(ZXGOON(SI*`) .

DESIGN DOCUMENTS concerning fuel tank part 51085 and any attaching
bolts, collars or sockets for the 2007 KAWASAKI N`INJA ZX-6R(ZX600P7F).
DOCUMENTS concerning the change in design of fuel tank part 5l085 for the
years 2006-2007.

 

Case 3:16-CV-3Ol42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 7 of 33

8. DOCUMENTS concerning testing of fuel tank part 51085 and any attaching
bolts collars or sockets for the years 2006.

9. DOCUMENTS concerning testing oi` 'i"uel tank part 5l085 and any attaching
bolts, collars or sockets i"or the years 2007.

10. The factory service & parts manual for 2006 KAWASAKI NINJA ZX-
6RR(ZX600N6F).

ll. The owners ntsmual for 2006 KAWASAKl NINJA ZX-6RR(ZX600N6F).

DATED: December 12, 20l8 DODGE LAW FlRl\/i, l`NC.

Tert@nce L. Butler, Esq.
Karla l\/I. Castro, Esq.

Attomey for Plaintit`i`
.lUNIOR WILL[AMS

 

 

Case 3:16-CV-3Ol42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 8 of 33

ATTACHMENT A

l. DESIGN of bracket/tank part 32052 and any attaching bolts, collars or sockets

for the 2006 KAWASAKI NlN.lA ZX-6RR (ZX600N6F).

2. DESIGN of bracket/tank part 32052 and any attaching bolts, collars or sockets
for the 2007 KAWASAKI NINJA ZX-6R (ZX600P7F.

3. Change in design of bracket/tank part 32052 and any attaching bolts, collars or
sockets ’l"or the years 2006-2007.

4. Testing of bracket/tank part 32052 and any attaching bolts, collars or sockets

for the years 2006-2007.

5. DESIGN o'l" fuel tank part 51085 and any attaching bolts, collars or sockets for
the 2006 KAWASAKI NINJA ZX~6RR (ZX600N6F).

64 DESIGN of fuel tank part 51085 and any attaching bolts, collars or sockets for
the 2007 KAWASAKI NINJA .ZX-6R (ZXGOOP?F).

'_7, Change in design of fuel tank part 51085 and any attaching bolts, collars or

sockets for the years 2006-2007.

_QlD

Testing of fuel tank part 5l085 and any attaching bolts. collars or sockets for

the years 2006.

9. '1`esting ot`fuel tank part 51085 and any attaching holts` collars or sockets for
the years 2006.

10. T he factory service & parts manual for 2006 KAWASAKI NlN.lA ZX-

6RR(ZX600N6F).

l l. The owners manual for 2006 KAWASAKI NINJA ZX~6RR(ZX600N6F).

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 9 of 33

CERTIFICATE OF SERVICE

I,Karla Castro, attorney for plaintil"f/ decedent .1 unior Williams, hereby certify that on
December 12, 2018, a true copy of the foregoing Notice of Deposition ofPerson Most Qualit`ted at
Kawasaki Motors Corp. U.S.A. and Kawasaki Heavy Industries, Ltd’s ch,arding Any Changes in
Design of Fuel Tank & Fuel Tank Parts on the 2006 Kawasaki Nin}a ZX-GRR (ZXGOONGF) & 2007
Kawasaki Ninja ZX-6R (ZX600P7F) and Request 'l"or Prodnction ol:` Doculnents, will be served by
first-class mail, postage prepaid and e-mail upon to:

.loim Greenwood, Esq.
1145 Mains Street, Suite 201
Springfield MA 01 103

Peter Dnmey_._ Esq.
Christopher Hurst, Esq.
CORN'ELL & GOLLUB
75 Pederal Street
Boston, MA 02110

Jeanne O. McHugh. Esq.
Matthew Kirouac, Esq.
Engelberg, & Bratcher

100 l'ligh Street, Suitc 1450
Boston, M.A 021 10

/s/ Karla Castro _' _

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 10 of 33

UNITED STATES DISTRICT COURT
for the
DISTRICT OF MASSACHUSETTS

JUNIOR WILLIAMS, ClVlL ACTION NO. 3:16-CV~30142
Plaintit"l"

VS.

KAWASAKI MOTORS CORP., U.S.A.;
KAWASAKI l~iEA\/Y lNDUSTRIES, LTD.;
AND SPRINGFIELD l\/IOT_OR SPORTS, LLC

Del"endants.

PLAlNTiFF JUNIOR WILLIAMS’ NOTlCE OF DEPOS[T!ON OF PERSON M()ST
QUALIFIED AT KAWASAK[ MO'I`ORS CGRP. U.S.A. AND KAWASAKI HEAVY
INI)USTRIES, LTD’S REGARD{NG ANY CHANGES IN DESIGN OF FUEL TANK &
FUEL TANK PARTS ON THE 2007 KAWA_SAK! NINJA ZX~6R(ZX600I’7F) & 2008
KAWASAKI NINJA ZX-6R (ZXGU()PSF) & (ZX600P3FA`) & REQUEST FOR
PRODUCTION OF DOCUMENTS

TO DEFENDANTS AND THEIR ATTORNEY OF RECORD:

PL-EASE TAKE NOTICE that l’laintil`f, .IUNIOR `WILLIAMS, through his attorneys ol"

record, will take the following deposition:

DEPONENT: Person(s) Most Qualilied at KAWASAKI MOTORS CORP., U.S.A.
and KAWASAKl l~lEAVY INDUSTRIES._ LTD’S regarding YOUR knowledge ot` any changes
in the design 01" fuel tank and fuel tank parts on the 2007 K_A.W_A_SAKI NI.N.J.A_ ZX-GR
(:ZX600P7F) & 2008 KAWASAKI NI'N}A ZX-6R (ZXGOOPSF) & (ZX600P8FA) specifically
part numbcrs:

l. Bracket/tank part 32052 and any attaching bolts, collars or sockets;
2. Fuel tank part 51085 and any attaching bolts, collars or sockets.

(Please see attachment “A” below for designated topics).

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 11 of 33

DATE: Februaiy 4, 2018

rl`ll\/IE: l 1100 a.in.

LOCATION: Catuogno Couit Reporting. [Or, time, date & location
One l\/lonarch Place, 6"‘ Floor agreed upon by the parties or
1414 Main St., Springtield, l\/IA designated by the Court,]

Tlie deposition will be conducted before a qualified officer as required by
Fed.R.Civ.P.30. Said deposition(s) will be recorded stenographically and videotaped for use at
trial. Tlie deposition Will be taken before a certified shorthand reporter authorized to administer
oaths in the State of Massachusetts, who will be present at the specified time and place for
deposition

Said deposition shall continue from day to day until its conipletion, excluding Sundays
and I‘Iolidays.

IF A FOREIGN LANGUAGE INTERPRETER lS NECESSARY for the deponent(s)_._
counsel for defendant employee is requested to advise plaintiffs counsel, in writing._ at least five
('5) days prior to the dated of the deposition 01" the need for an interpreter and the language and/or
dialect required by the deponent.

PLEASE TAKE FURTHER NOTICE pursuant to Fed.R.Civ.P.30(b)(6). Defendant,
KAWASAKI MOTORS CORP., U.S.A. and KAWASAKI l~lEAVY I'NDUSTRIES, LTD shall
designate and produce at the deposition one or more ofits ot`licers. directors, managing agents,
employees and/or agents who are most qualified to testify on its behalf as to the following issues:

1. Person(s) Most Qualified at KAWASAKI MOTORS CORP., U.S.A. and
KAWASAKI HEAVY lNDUSTRlES, LTD, regarding YOUR of any changes in the design of
the fuel tank and fuel tank parts on the 2007 KAWASAKI NINJA ZX~6R(ZX600P7F) & 2008
KAWASAKI l\llNJAv ZX~6R (ZX600P8F) & (ZXGOOPSFA).

(Please see attachment “A" below for designated topics).

id

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 12 of 33

NOT]CE lS FURTHER GIVEN that in addition to attending at the time and place
specified above, the deponent is required, pursuant to Fed.R.Civ.P. 34( c), to produce at their
respective depositions, for inspection, copying, photographing, and/or photocopying any and all

WRl'l`lNGS and DOCUMENTS related to the Matters t`or Examination set forth above.

DEF!NIT!ONS:

l. The terms “YOU"' and “YOUR"" refer to Det`endant KAWASAKI MOTORS
CORP., U.S.A. and KAWASAKI HEAVY INDUS"I`RIES, LTD, including but not limited to, its
employees staff members, agents_, representatives, investigators, attorneys, consultants, or
anyone acting on its behalt`.

2, The term “PERSON" refers to a natural person, corporation, partnership, joint
venture or other business association or entity.

3. The term “SUBJEC'I` MOTO RCYCLE” when used herein re'f"ers to the
motorcycle, described in the Second Amended Complaint as the 2007 Kawasaki, model ZXGOOP?
the one involved in the SUBJECT INCIDENT., including its components parts.

4. The term “WR]TING” means handwriting typewriting printing, photostating,
photographing photocopying, transmitting by electronic mail or facsiniile, and every other
means ol` recording upon any tangible thing_, any fonn ot` communication or representation
including letters, words, pictures, sounds. or symbols, or combinations thereo'l`, and any record
thereby created, regardless ot` the manner in which the record has been stored.”

5. The term “DOCUMENT(S`)" means a writing, and includes the original or copy
of: handwriting typewriting, correspondence records tables, charts, graphs, schedules reports,

memoranda, noted. letters, telegrams._ messages, reports of telephone conversations._ reports of

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 13 of 33

conferences, boolts._ journa|s, ledgers, checks, receipts invoices._ instructions, minutes, ptu‘chase,
orders, tilms, tilm, stn`ps_ motions picture tilm, magnetic or other recorded tapes_. transcriptions,
and other written, printed or recorded material ot" any kind.

6. 'l`he term “ADDRESS” means the street address, which includes the city. state,
country and zip code. including but not limited to place of business_._ work, and home

7. The term “IDENTIFY"` means current or last known address_. telephone
numbers and name(s'_). and includes but is not limited to DOCUMENTS.

8. The term “COMPLAINT"" refers to Plaintit"t"s Complaint for Damages,
including Plaintiff"s Second Amended Complaint filed in the United States District Court Central
District of Massachusetts, commonly known as 3:16-cv-30142.

9. The term “SUB.IECT lNClDEN'-l"’ refers to the events and surrounding
circumstances on or about .l nly 30, 2013, that resulted in Plaintiff`s, injuries as set forth in the
SECOND AMENDED COMPLAINT.

l(). The term “PLAlNTIFF" means JUN'lOR WILLIAMS.

ll. The term "'DEFENDANT” means KAWASAK! MOTORS CORP., U.S.A. and
KAWASAKI I-lEAVY lNDUSTRIES` LTD=

12. The term “DESCRIBE" when used herein with respect to an act or event shall
require YOU to set forth in full and complete detail all l"acts and circumstances surrounding the
actor event including, but not limited to, the dates on which said acts or events took place, the
identity of all PERSONS involved, the description of all documents relating or referring to said
acts or events., and the nature ot` the acts or events

13. The tenn “DESCRIBE” when used herein with respect to an object or condition
shall require YOU to set forth in full detail all facts and circumstances surrounding the object or

condition including but not limited to. the nature and location of the object or condition, its

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 14 of 33

physical and chemical properties and characteristics as appropriate and the identification ot` all
documents which relate to said object or condition

14. Thc term "‘DESCRlBE"' when used herein with respect to a document shall
require YOU to designate such document with sufficient particularity such that it meets the
requirements ol` the Federal Rnles ot` Evidence.

15. The term "`DESIGN DOCUMENTS” includes documents outlining material

specifications mechanical specifications CAD drawings, blueprints_, shop drawings, patents

REQUEST FOR PRODUCTION OF DOCUMENTS
l. DESIGN DOCUMENTS concerning bracket/tank part 32052 and any attaching

bolts, collars or sockets for the 2007 KAWASAKI NIN.IA ZX~6R(ZX600P7F).

go

DESIGN DOCUMENTS concerning bracket/tank part 32052 and any attaching

bolts, collars or sockets t`or the 2008 KAWASAKI NINJA ZX-GR. (ZXGOOPSF)

& (ZX600P81-`A).

3. DOCUMENTS concerning the change in design of bracket/tank part 32052
and any attaching bolts, collars or sockets for the years 2007-2008.

4. DOCUMENTS concerning testing ot` bracket/tank part 32052 and any

attaching bolts, collars or sockets for the years 2007-2008.

DESIGN DOCUMENTS concerning fuel tank ptn't 5`1085 and any attaching

gm

bolts, collars or sockets for the 2007 KAWASAKI NINJA ZX-GR(ZX€»OOWF).
6. DESIGN DOCUMENTS concerning luel tank part 51085 and any attaching
bolts, collars or sockets i`or the 2008 KAWASAKI NINJA ZX-GR (ZXGOOPSF)
& (ZX600P8FA).
///

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 15 of 33

7. DOCUMENTS concerning the change in design of fuel tank part 51085 and
any attaching bolts, collars or sockets for the years 2007-2008.

8. DOCUMENTS concerning testing of t`uel tank part 5l085 and any attaching
bolts, collars or sockets for the year 2007.

9. DOCUMENTS concerning testing of fuel tank part 51085 and any attaching
bolts, collars or sockets l"or the year 2008.

l0. The factory service & parts manual for 2007 KAWASAKI NlN.iA ZX-
6R(ZX600P7F).

ll. The owners manual l"or 2007 KAWASAKI NINJA ZX-6R(ZX600P7F).

DATED: December 12, 2018 DODGE LAW FlRl\/l, lNC.

W/M-~

Terrence L. Butler_, Esq.
Karla l\/l. Castro, Esq.
Attorney for Plaintiff
JUNIOR WlLl.iAMS

 

 

Case 3:16-CV-3Ol42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 16 of 33

E~.)

lO.

ll.

AT'I`ACHMENT A

DESIGN of bracket/tank part 32052 and any attaching bolts, collars or sockets
for the 2007 KAWASAK] NlNJ'A ZX-6R (`Z_X600P7F).

DESIGN ol"bracket/tank part 32052 and any attaching bolts, collars or sockets
l"or the 2008 KAWASAKI NFNJA ZX-GR (ZXGOOPSF) & (ZX600P8FA).
Change in design of bracket/tank part 32052 and any attaching bolts, collars or
sockets for the years 2007-2008.

Testing ol" bracket/tank part 3205?_ and any attaching bolts1 collars or sockets
f"or the years 2007-2008.

DESIGN of fuel tank part 51085 and any attaching bolts, collars or sockets for
the 2007 KAWASAKI NlNJA ZX-6R (ZX600P7F).

DESIGN of fuel tank part 51085 and any attaching bolts. collars or sockets for
the 2008 KAWASAKI NlN.lA ZX-GR (ZXGOOPSF) & (ZXGOOPSFA).

Change in design of fuel tank part 5 1085 and any attaching bolts, collars or
sockets l"or the years 2007-2008n

lasting of fuel tank part 51085 and any attaching bolts, collars or sockets 'l"or
the year 2007.

'l`esting of fuel tank part 5l085 and any attaching bolts._ collars or sockets for
the year 2008.

The facton service & parts manual for 2007 KAWASAKI NINJA ZX-
6R(ZX600P7F).

The owners manual for 2007 KAWASAKl NlN.lA ZX-6R(ZX600P7F).

Case 3:16-CV-3Ol42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 17 of 33

CERTIF]CATE OF SERVICE

l, Karla Castro_ attorney for plaintiff/decedent Junior Williams, hereby certify that on
Decelnber 12, 2018, a true copy ot` the foregoing Notice ot`Deposition of Person Most Qualitied at
Kawasaki Motors Corp. U.s.a. and Kawasaki l'ieavy Industries, Ltd’s Regarding A.ny Changes in
Design of Fuel Tank & Fuel Taltk Parts on the 2007 Kawasaki Ninja Zx-ér(zx600p7t`) & 2008
Kawasaki Ninja Zx-6r (Zx600p8t`) & (Zx600p8 fa) & Reqnest t`or Production of Documents, will be
served by first-class mail_. postage prepaid upon and e-mail to:

.lohn Greenwood, Esq.
l 145 l\/lains Street, Suite 201
Springlield MA 01103

Peter Durney._. Esq.
.lantes Kct'r, Esq.
Christopher l~lurst, Esq.
CORNELL & GOLLUB
75 Federal Street
Boston, MA 02110

Jeanne O. Mcllugh, Esq.
Matthew Kirouac, Esq
Engelberg & Bratcher

100 l~ligh Street, Suite 1450
Boston, MA 02110

/s/ Karla Castn)

 

Case 3:16-cV-30142-I\/|GI\/| Document 134-1 Filed 03/05/19 Page 18 of 33

UNlTED STATES DlS'l`RlCT COURT
for the
.DlS'l`RlC'l` OF MASSACHUSETTS

JUNIOR WILLIAl\/IS._ ClVlL ACTIO'N NO. 3116-CV-30142
Plaintil`l"

vS.

KAWASAKI MOTORS CORP., U.S.A.;

KAWASAKI l~lEAVY INDUSTRIES, LTD.;

A'ND SPR!NGFIELD l\/IOTOR SPORTS, LLC
Defendants.

PLAINT!FF JUNIOR WILLIAMS’ NOT!CE OF DEPOSITION OF PERSON MOST
QUALIFIEI) AT KAWASAKI MOTORS CORP. U.S.A. ANI) KAWASAKI HEAVY
lNDUSTRIES, LTD’S REGARDING ANY CHANGES IN DESIGN OF FUEL 'I`ANK &
FUEL TANK PARTS ON THE 2008 KAWASAK! NINJA ZX~GR(ZX600P8F) & 2009
KAWASAKI NINJA ZX~GR (ZX600R9F) & REQUEST FOR PRODUCTION OF
DOCUMENTS

T() DEFE`NI)ANTS AND Tl-IEIR ATTORNEY OF RECORD:

PLEASE TAKE NOTI`CE that Plaintifl`, .lUNlOR WILLIAMS, through his attorneys of
record, will take the following deposition:

DEPONENT: Person(s) Most Qualitied at KAWASAKI l\/IOTORS CORP., U.S.A.
and KAWASAKI I~IEAVY INDUSTRIES, LTD"S regarding YOUR knowledge ot` any changes
in design of fuel tank & fuel tank parts on the 2008 KAWASAKI NH\l.lA ZX-6R
(ZX600P8F`)/(ZX600P8FA)& 2009 KAWASAKI NINJA ZX-6R (ZX600R9F) specifically part
nmnbers:

l. Bracket/tank pa1t32052 and any attaching bolts, collars or sockets;
2. Fuel tank part 51085 and any attaching bolts, collars or sockets.

(Please see attachment “A” below t`or designated topics).

 

Case 3:16-cV-30142-I\/|GI\/| Document 134-1 Filed 03/05/19 Page 19 of 33

DATE: Februaiy 4._ 2018

TIME: 1:00 p.m.

LOCA'i`lON: Catuogno Court Reporting, [Or. time, date & location
One Monarch Place, 6“‘ Floor agreed upon by the parties or
l4l4 Main St., Spring'lield`, MA designated by the Court.]

The deposition will be conducted before a qualified officer as required by
Fed.R.Civ.P.§O. Said deposition(s) Will be recorded Stenographically and videotaped for use at
trial, The deposition will be taken bet`ore a certified shorthand reporter authorized to administer
oaths in the State ot` Massachusetts, who will be present at the specified time and place for
deposition

Said deposition shall continue front day to day until its completion._ excluding Sundays
and Holidays.

IF A FOREIGN LANGUAGE `IN”I`ERPRETER ]S N`ECESSARY l`or the deponent($),
counsel for defendant employee is requested to advise plaintil"l"S counsel, in writing. at least live
(5`) days prior to the dated ol’tlte deposition ol" the need l"or an interpreter and the language and/or
dialect required by the deponent.

PLEASE 'l`AKE FURTHER NOTICE pursuant to Fed.R.Civ.P.SO(b)(G), Det`endant,
KAWASAK[ MO'I`ORS CORP., U.S.A. and KAWASAKI HEAVY lI\.lDUS'l`RiI£S1 L'I`D shall
designate and produce at the deposition one or more o'l"its officers directors managing agents,
employees and/or agents who are most qualified to testify on its behalf as to the following issues:

l. Person(s) l\/lost Qualitied at KAWASAKI MOTORS CORP.. U.S.A. and
KAWASAKI HEAVY lNDUSTRlES, LTD, regarding YOUR knowledge ot` any changes in
design of fuel tank & fuel tank parts on the 2008 KAWASAKI NINJA ZX~GR
(ZX600P8F)/(ZX600P8FA:)& 2009 KAWASAK{ l\llN.lA ZX-GR (ZXGOORQF`). (Please see

attachment “A" below l"or designated topics).

I*J

 

Case 3:16-CV-3Ol42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 20 of 33

NOTICE IS FURTHER GIVEN that in addition to attending at the time and place
specified above, the deponent is required, pursuant to Fed.R.Civ.P. 34( c), to produce at their
respective r_lepositionsq for inspection, copying, photographing and/or photocopying any and all

WR_ITINGS and DOCUMENTS related to the l\/latters t`or Examination set forth above.

DEF!NITIONS:

l. The terms “YOU" and “YOUR" refer to Def"endant KAWASAKI [\/IOTORS
CORP.._ U.S.A. and KAWASAKI I-IEAVY INDUSTRI`ES, LTD, including but not limited to, its
employees staffmembers, agents, representatives investigators attorneys, consultants, or
anyone acting on its behalf

2. The term “PERSON"` refers to a natural person. corporation, partnership, joint
venture or other business association or entity.

3. T he term "SUB.I ECT MOTORCYCLE” when used herein refers to the
motorcycle, described in the Second Amended Complaint as the 2007 Kawasaki_., model ZX600P7
the one involved in the SUBJECT lNCIDENT, including its components parts

4. The term “WRITING” means handwriting typewriting printing, photostating,

photographing_, photocopying, transmitting by electronic mail or facsimile, and every other
means o't` recording upon any tangible thingl any 'l"orm ot` communication or representation
including letters, words, pictures, sounds, or symbols, or combinations thereot", and any record
thereby created, regardless of the manner in which the record has been stored."`

5. The tenn “DOCUMENT(S)” means a Writing, and includes the original or copy
ot`: handwriting typewriting, correspondence records tables_. charts_, graphs._ schedules, reports_.

memoranda noted, letters, telegrams, messages, reports of telephone corn/ersationsq reports of

\JJ

 

Case 3:16-CV-3Ol42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 21 of 33

conferences books, journals, ledgers. checks. receipts, invoices, instructions, minutes,_ purchase,
orders_, iilrns, tilrn, strips, motions picture tilm, magnetic or other recorded tapes, transcriptions
and other written, printed or recorded material of" any kind.

6. The term “ADDRE.SS” means the street address, which includes the city_ state,
country and zip code, including but not limited to place of business, work, and home.

7. The term “IDENTIFY" means current or last known address, telephone
numbers and name(s), and includes but is not limited to DOCUl\/£ENTS.

8. T he term “COMPLAINT” refers to Plaintifi"‘s Complaint for Damages._
including Plaintif"li"'s Second Amended Complaint filed in the United States District Court Ccntral
District of Massachusetts, commonly known as 3 : l 6-cv-30142.

9. The term “SUBJECT INCIDENT” refers to the events and sulrounding
circumstances on or about .luly 30, 2013, that resulted in Plaintit`i" s, injuries as set forth in the
SECOND AM ENDED COMPLA['NT,

l0. The term “PLAIN'HFF” means .lUNIOR WILLIAMS.

ll, The term "'DEFENDANT” means KAWASAKI MOTORS COR_P,; U.S.A_= and
KAWASAKI l-IEAVY INDUSTRIES, LTD.

ll The term "'DESCRIBE” When used herein with respect to an actor event shall
require YOU to set forth in full and complete detail all facts and circumstances surrounding the
actor event including but not limited to, the dates on which said acts or events took place, the
identity of all PERSC)NS involved, the description of all documents relating or referring to said
acts or events, and the nature ot` the acts or events.

l3. The term “DESCRIBE” when used herein with respect to an object or condition
shall require YOU to set forth in t`ull detail all facts and circumstances surrounding the objector

condition including._ but not limited to, the nature and location ol" the object or condition, its

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 22 of 33

physical and chemical properties and characteristics as appropriate and the identification of all

documents which relate to said object or condition

l4.

The term “DESCR{BE” when used herein with respect to a document shall

require YOU to designate such document with sufficient particularity such that it meets the

requirements of the F ederal Rules of Evidence.

l5.

Tlie term “DESIGN DOCUMEN TS”‘ includes documents outlining material

specifications mechanical specifications CAD drawings blueprints, shop drawings, patents.

=_]l\)

REQUEST FOR PRODUCTION OF DOCUMENTS
DESIGN DOCUMENTS concerning bracket/tank part 32052 and any attaching

bolts, collars or sockets for the of the 2008 KAWASAKI NlNJA ZX~6R
(ZXGOOPSF) & (ZX6OOP8FA).

DESlGN DOCUMENTS concerning bracket/tank part 32052 and any attaching
bolts, collars or sockets for the 2009 KAWASAK.! NlN.lA ZX~6R
(_ZXGOOR‘)F).

DOCUMENTS concerning the change in design of bracket/tank part 32052
and any attaching bolts, collars or sockets for the years 2008~2009.
DOCUl\/IENTS concerning testing of bracket/tank part 32052 and any
attaching bolts, collars or sockets for the years 2008-2009.

DESlGN DOCUMENTS concerning fuel tank part 51085 and any attaching
bolts, collars or sockets for the 2008 KAWASAKl NfNJA ZX-6R (ZX600P8F)
& (ZX600P8FA).

DES[GN DOCUl\/IENTS concerning fuel tank part 5l085 and any attaching
bolts._ collars or sockets for the 2009 KAWASAKI NlNJA ZX-6R

 

Case 3:16-CV-3Ol42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 23 of 33

(ZXGOORQF).

7. DOCUMEN‘!`S concerning the change in design ol` I’ucl tank part 51085 and
any attaching bolts, collars or sockets for the years 2008-2009,

8. DOCUMENTS concerning testing oi"'l"uel tank part 5 t 085 and any attaching
bolts, collars or sockets for the year 2008.

9. DOCUMENTS concerning testing ot’ftlel tank part 51085 and any attaching
bolts. collars or sockets l"or the year 2009.

l0. 'l`he factory service & parts manual f`or 2008 KAWASAKI NINJA ZX-GR
(ZX600P8F) & (ZXGOOPSFA).

ll. The owners manual for 2008 KAWASAKl N[NJA ZX-6R (ZXGOOPSF) &
(ZXGOOPSFA).

DATED; Decembcr 12, 2018 DODGE LAW FIRM, I`NC.

 

'l`errencc L. Butler, Esq.
Karia l\/l. Castro, Esq.
Attorney l"or Plaintit`f
JUNIOR WILLIAMS

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 24 of 33

_r~.t

10.

ll.

ATTACHMENT A

DESIGN ot" bracket/tank part 32052 and any attaching bolts, collars or sockets
for the 2008 KAWASAK_l NlN.lA ZX-6R (ZX600P8F) & (ZX600P8FA).
DESIGN of bracket/tank part 32052 and any attaching bolts, collars or sockets
for the 2009 KAWASAK! Nll\l.lA ZX-GR (ZX600R9F).

Change in design of bracket/tank part 32052 and any attaching bolts, collars or
sockets for the years 2008-2009.

Testing of bracket/tank part 32052 and any attaching bolts, collars or sockets
l"or the years 2008-2009

DESIGN ol" fuel tank part 510851"or the 2008 KAWASAKI NINJA ZX-6R
(ZX600P8F) & (ZX600P8FA).

DESIGN of l"uel tank part 510851"01' the 2009 KAWASAK! NlN.lA ZX=SR
(ZX600R9F).

Change in design of fuel tank part 5 l 085 for the years 2008-2009a

Testing ot` fuel tank part 51085 and any attaching boits, collars or sockets t`or
the year 2008.

Tcsting of fuel tank part 51085 and any attaching holts, collars or sockets for
the year 2009.

The factoty service & parts manual for 2008 KAWASAKl NlN.lA ZX~GR
(ZX600P8F) & (ZXGOOPSFA).

The owners manual for 2008 KAWASAKI NINJA ZX-GR (ZX600P8F) &
(ZX600P8FA).

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 25 of 33

CERTIFICATE OF SERVICE

l, Karla Castro, attorney for plaintiff/decedent Junior Williams, hereby certify that on
December 12, 2018, a true copy ot`the foregoing Notice ol"Deposition o'l` Person Most Qualit`ied at
Kawasaki l\/[otors Corp. U.S.A. and Kawasaki lieavy industries Ltd’s regarding your knowledge
of any changes in design oi" fuel tank & l`uel tank parts on the 2008 KAWASAK[ l\llNJA ZX~6R
(ZXéOOPSF)/(ZX600P8FA) & 2009 KAWASAKI NlN.lA ZX-6R (ZX600R9F) & Request for
Production of Documents, will be served by first-class mai l, postage prepaid and e-inail upon to:

John Greenwood, Esq.
1145 Mains Streets Suite 201
Spring{ield MA 01 103

Peter Durney, Esq.
.lames Kerr. Esq.
Christopher Hurst, Esq.
CORNELL & GOLLUB
75 Pedei'al Street
Boston, MA 02110

Jeanne O. l\/lcl`“lugh, Esq.
Matthew Kirouac, Esq.
Engelberg & Bratcher

100 l~Iigh Street_. Suite 1450
Boston, MA 02110

/s/ Karla Castro

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 26 of 33

UNITED STATES DlSTRlCT COURT
for the
DlSTRlC'I` Oi? MASSACHUSETT_S

JUNiOR WlLLlAMS._ ClVlL ACTION NO. 3:16-CV~30142
Plaintit`t`

vs.

KAWASAKI MOTORS CORP., U.S.A.;

KAWA_SAK[ HEAVY INDUSTRIES, LTD.;

AND SPRINGF!ELD l\/IOTOR SPORTS, LLC
Det`endants.

PLA{NT}FF JUNIOR Wll..l..IAl\/IS’ NOTICE OF DEPOSITION OF PERSON MOST
QUALIFIED AT KAWASAKl MOTORS CORP. U.S.A. AND KAWASAKI HEAVY
INDUSTREES, L'I`D’S REGARDING ANY CHANGES IN DESIGN OF FUEL TANK &
FUEL TANK PARTS ON THE 2009 KAWASAK] NINJA ZX~6R (ZX600R9F) & 2010
KAWASAK] NINJA ZX-6R (ZXG()ORAF) & REQUEST FOR PRODUCT|ON OF
DOCUMENTS

TO DEFENDANTS AND TI-!EIR ATTORNEY ()F RECORD:

PLEASE 'l`AKE NGTICE that Plaintifl", JUNlOR WILLIAMS, throuin his attorneys ot`
record, will take the 'I‘ollowing deposition:

DEPONENT: Person(.s) l\/lost Qualitied at KAWASAKI MOTORS CORP., U.S.A.
and KAWASAKI HEAVY lNDUSTRlES, LTD’S regarding YOUR knowledge of any Changes
in design of fuel tank & fuel tank parts on the 2009 K_AWASAKI NINJA ZX-6R_ (ZXGGQR.QF)
& 2010 KAWASAKI NlN.lA ZX-6R (ZXGOORAF) specifically part numbers:

l. Bracket/tank part 32052 and any attaching bolts, collars or sockets;
2. Fuel tank part 51085 and any attaching bolts, collars or sockets.
(Please see attachment “A"' below l"or designated topics).

DATE: February 4. 2018
Tll\/lE: 3100 p.ni.

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 27 of 33

LOCAT'ION: Catuogno Court Reporting. [Or. tiine._ date & location
One Monarcli Place, 6"‘ Floor agreed upon by the parties or
1414 Main St._ Spring‘l'ield. MA designated by the Court.]

Tlie deposition will be conducted before a qualified officer as required by
Fed.R.Civ.P.ZO. Said deposition(s) will be recorded stenographically and videotaped for use at
trial. i`he deposition Will be taken before a certified shorthand reporter authorized to administer
oaths in the State of Massachusetts, who will be present at the specified time and place l"or
deposition

Said deposition shall continue from day to day until its coinpletion._ excluding Sundays
and I~Iolidays.

iF A F()REIGN LANGUAGE INTERPRETER IS NECESSARY for the deponent(s_),
counsel i"or defendant employee is requested to advise plaintiti"'s counsel, in Wi'iting, at least five
(5) days prior to the dated of the deposition oi"the need l`or an interpreter and the language and/or
dialect required by the deponent.

PLEASE TAKE FURTI~IER NOTICE pursuant to Fed.R.Civ.P.BO(b)(6), Det`endant_
KAWASAKI MOTORS CORP., U.S./~\. and KAWASAKI l~IEAVY INDUSTRIES, LTD shall
designate and produce at the deposition one or more of its officers directors, managing agents,
employees and/or agents who are most qualified to testify on its behalf as to the following issues:

l. Person(s) Most Qualil`ied at KAWASAKI l\/IOTORS CORP., U.S.A. and
KAWASAKI `HEAVY INDUSTRIES, LTD_._ regarding YOUR knowledge o'l" any changes in
design of fuel tank & fuel tank parts on the 2009 KAWASAKI NlNJA ZX-6R (Z,X600R9F) &
2010 I<l.li\Vt/ASAKIv NIN.IA ZX-6R (ZX600RAF). (Please see attachment “A” below for

designated topics).

!`~.)

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 28 of 33

NOTICE lS FURTHER GIVEN that in addition to attending at the time and place
specified above, the deponent is required, pursuant to Fed.R.Civ.P. 34( c), to produce at their
respective depositions for inspection, copying photographing and/or photocopying, any and al!
WRlTlNGS and DGCUMENTS related to the Matters t`or Examination set forth above.

DEFINITIONS:

l. The terms “"YOU"' and “YOUR” refer to Del"endant KAWASAKI MOTORS
CORP.. U¢S.A. and KAWASAKI HEAVY INDUSTRIES, LTDW including but not limited to., its
employees, staff members agents_, representatives investigators attorneys, consultants, or
anyone acting on its behal'l".

2. The term “PERSON" refers to a natural person, corporation partnt:':rshipv joint
venture or other business association or entity.

3. 'l`he term “SUBJECT MOTORCYCLE” When used herein refers to the

motorcycle described in the Second Amended Complaint as the 2007 Kawasaki, model ZX6OOP.

the one involved in the SUBJECT lNClDENT, including its components parts

4. The tenn “WRITIN G” means handwriting typewriting printing, photostating,
photographing, photocopying, transmitting by electronic mail or facsimile. and every other
means of recording upon any tangible thing, any form of communication or representation
including letters, words._ pictures, sounds, or symbols or combinations thereof, and any record
thereby created, regardless of the manner in which the record has been stored."

5. The term “DOCUMENT(S)” means a writing, and includes the original or copy
Oi": handwriting typewl'iting. correspondence records tables, charts, graphs, schedules reports._
memoranda, noted. letters._ telegrams, messages reports of telephone conversations reports of
conferences books__journals, ledgers, checks, rec-eipts, invoices, instructions minutes, purchase,

orders, tilms_, iihn._ strips, motions picture fi-Irn_, magnetic or other recorded tapes, transcriptions

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 29 of 33

and other written, printed or recorded material of any klnd.

6. The term “ADDRESS" means the street address. which includes the city, state,
country and zip code, including but not limited to place of business, Work, and liome.

7. "l"he term "‘lDENTlFY” means current or last known address, telephone
numbers and name(s), and includes but is not limited to DOCUMENTS.

8. The term “COMPLAINT” refers to Plaintiff’s Complaint for Daniages._
including Plaintifi’s Second Amended Complaint filed in the United States Distriet Court Central
District of l\/lassachusetts, commonly known as 3:l6-cv-30 l 42.

9. The term “SUBJECT I`NCIDENT’" refers to the events and surrounding
circumstances on or about .luly 30_, 2013, that resulted in Plaintiff’s, injuries as set forth in the
SECOND AMENDED COMPLAINT.

l0. The term "PLAlNTlFF" means JUNIOR WlLLlAMS.

ll. The term “DEFENDANT" means K_AWASA_K‘_I MOTORS COR_P¢_, LI‘S.A. and
KAWASAK[ I-IEAVY INDUSTRIE_S, LTD.

ll The term “DESCRIBE” when used herein with respect to an actor event shall
require YGU to set forth in full and complete detail all facts and circumstances surrounding the
act or event including but not limited to, the dates on which said acts or events took place, the
identity of all PERSC)NS involved, the description ofall documents relating or referring to said
acts or events, and the nature of the acts or events

13. 'l"he term “DESCRIBE” when used herein with respect to an objector condition
shall require YOU to set forth in full detail all facts and circumstances surrounding the objector
condition including._ but not limited to. the nature and location of the object or condition._ its
physical and chemical properties and characteristics as appropriate and the identification of all

documents which relate to said object or condition

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 30 of 33

14.

'l`he tenn “DESCRlBE” when used herein with respect to a document shall

require YOU to designate such document with sul"ticient particularity such that it meets the

requirements ot` the Federal Rules ot` Evidence.

15.

Tlie term “DESIGN DOCUl\/li§l\i"l`S*l includes documents outlining material

specifications mechanical specifications CAD drawings blueprints__ shop diawings, patents,

///

rd

bJ

REOUEST FOR PRODUCTIUN OF DOCUMENTS
DESIGN DOCUl\/IENTS concerning bracket/tank part 32052 and any attaching
bolts, collars or sockets for the of the 2009 KAWASAKI NlNJA ZX-6R
(ZX600R9F).
DESIGN DOCUMENTS concerning bracket/tank part 32052 and any attaching
bolts, collars or sockets l`or the 2010 KAWASAKI NlNJA ZX-oR
(ZXBO()RAF).
DOCUMENTS concerning the change in design of bracket/tank part 32052
and any attaching bolts, collars or sockets for the years 2009-20} 0.
DOCUMENTS concerning testing oi` bracket/tank part 32052 and any
attaching bolts. collars or sockets l"or the years 2009-20l 0.
DESIGN DOCUMENTS concerning l"uel tank part 5l085 and any attaching
bolts_, collars or sockets l"or the 2009 KAWASAKI NIN.lA ZX-6R
('ZX600R9F).
DESIGN DOCUMENTS concerning i"uel tank part 51085 and any attaching
bolts, collars or sockets for the 2010 KAWASAKI NINJA ZX-6R
(ZXGOORAF).

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 31 of 33

7. DOCUMEN'I`S concerning the change in design of fuel tank part 51085 and
any attaching bolts, collars or sockets for the years '2009~2010.

8. DOCUMENTS concerning testing ot"l"uel tank part 51085 and any attaching
bolts, collars or sockets t"or the year 2009.

9. DOCUMENTS concerning testing of fuel tank part 51 085 and any attaching
bolts, collars or sockets ll"or the year .?.Ol 0.

lO. The factory service & parts manual l"or 2009 KAWASAKI NINJA ZX-6R
(ZX600R9F).

l i. The owners manual t`or 2009 KAWASAKI NINJA ZX-GR (ZX600R9F).

12. The factory service & parts manual t`or 2010 KAWASAKI NINJA ZX~6R
(ZXGOORAF).

l3. The owners manual for 2010 KAWASAKl NlNJA ZX-GR (ZXGOORAF).

DATED: Decembcr 14._ 2018 DODGE LAW FlRi\/l._ INC.

Terrence L. Butler._ Esq.
Karla l\/l. Castro, Esq.
Attorney t`or Plaintit`i"
JUNIOR WILLIAMS

 

 

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 32 of 33

!\J

L¢J

10.

ll.

ATTACHMENT A
DESIGN ot` bracket/tank part 32052 and any attaching bolts, collars or sockets
for the 2009 KAWASAKI NlN.lA ZX~6R (ZX600R9F).
DESlGN of bracket/tank part 32052 and any attaching bolts, collars or sockets
for the 2010 KAWASAKI NlNJA ZX-6R (ZXGOORAF).
Change in design ol" bracket/tank part 32052 and any attaching bolts, collars or
sockets for the years 2009-2010.
Testing ol" bracket/tank part 32052 and any attaching bolts, collars or sockets
for the years 2009-2010.
DESIGN ol` t`uel tank part 51085 and any attaching bolts, collars or sockets for
the 2009 KAWASAKI NIN.IA ZX-6R (ZX600R9F).
DESIGN oi" fuel tank part 51085 and any attaching bolts, collars or sockets 'f"or
the 2010 KAWASAKI NIN.IA ZX~GR (ZX600RAF).
Change in design of 1"ue1 tank part 51085 and any attaching bolts, collars or
sockets for the years 2009~2010.
Testing ot"i`uel tank part 51085 and any attaching bolts, collars or sockets i"or
the year 2009.
Testing ot` fuel tank part 51085 and any attaching bolts, collars or sockets t`or
the year 2010.
The factory service & parts manual for 2009 KAWASAKI NlNJA ZX-GR
(ZX600R9F).
rI`lie owners manual for 2009 KAWASAKI NINJA ZX~tSR (ZX600R9F).
The factory service & parts manual 1"or 2010 KAWASAKI NlN.iA ZX-6R
(ZXGOGRAF).

The owners manual for 20 l 0 KAWASAKI NiN.lA ZX-GR (ZX600RAF).

Case 3:16-cv-30l42-|\/|G|\/| Document 134-1 Filed 03/05/19 Page 33 of 33

CERTlFICA'I`E OF SERV!CE

l, Karla Castro, attorney for plaintiff/decedent .Iunior Williams, hereby certify that on
December 12, 2018, a true copy of the foregoing Notice ot`Deposition of Person lvlost Qualified at
Kawasaki Motors Corp. U.S.A. and l(awasaki l~leavy lndustries, Ltd’s regarding your knowledge
of any changes in design of fuel tank & fuel tank parts on the 2009 KAWASAKI NI:NJA ZX-GR
(ZX600RQF) & 2010 KAWASAKl NIN.IA ZX-GR (ZX600RAF) & Request for Production of
Docurnents. will be served by first-class mail, postage prepaid and e_mail upon to:

John Gneenwood, Esq.
1145 Mains Street, Suite 201
Springlield MA 01 103

Peter Dnrney, Esq.
James Kerr, Esq.
Chnstopher I-lurst, Esq.
CORNELL & GOLLUB
75 Federal Street
Boston, l\/IA 02110

Jeanne O. I\/lcl»lugh., Esq.
Matt'hew Kirouac, Esq.
Engelberg & Bratchcr

100 High Street, Suite 1450
Boston, MA 02110

/s/’ Karla Castro

 

